Title: To Alexander Hamilton from John Skey Eustace, [20 November 1798]
From: Eustace, John Skey
To: Hamilton, Alexander



[New York, November 20, 1798]
Dear General,

It had totally escaped my recollection that, in reading the “Embassy of Mr. Monroe”, you would want to see the Dramitis Personæ unmasked. I shall annex them to the unepistolary leaf of this sheet, and now ⟨ven⟩ture to express a hope, that you will not be offended with any part of the enclosed reply to a Philadelphia Jacobin. The scouted paragraph was in these words: “By way of Postscript, let all the plundered churches be noted at bottom.”

You will feel, my dear Sir, with me that no man in his senses would announce to a Minister of State the Conquest of towns and cities, which had not been subdued by him; nor the Dedication of their Squares, unless they had really been consecrated to Washington. I might therefore have pretended ignorance of any Squib in a Philadelphia paper, until it was republished in the gazette which conveyed my ⟨sentiment⟩ to the Public; or I could very consistently have refered Mr. Brown’s readers to Colonel Pickering, to whose doubts and censures I was alone subject: but our Public is so singularly composed—so peculiarly prying and credulous in the traffic of scandal—so constitutionally potent to condeming as a mass, by the political charters of our country; and so constitutionally impotent to defend as individuals from their almost Gallic levity, that I could not withhold the refutation I have offered them. My situation and my views being alike questionable, with the very class of our citizens to which I am, and must long remain, perfectly unknown—I have felt more alive to inuendo than generally consists with the rank I bear, or with the conscious integrity I boast.
A stranger in my native City, the most purgatory (I might say hellish) of all positions; bereft of counsel or example to guide or guard me in my march through hostile bands of lurking Assassins—the avowed Author of a Project tending to unfold the conduct of all our travelled delinquents, so that our very widows consider it a duty, next after the panygric of their departed Lords, to restrain or ridicule my truth-searching endeavors: under these auspices, I am not to be judged with the herd of those who approach the Government, to fatten on its precious gifts; who intrude on the Public, to captivate their lucrative suffrages.
You, I well know, will judge me as you would any other Person in the same situation; and that you may (if you will Kindly take the trouble) empannel a ministerial Jury, equally impartial, I send you enclosed a Letter which speaks for itself. My Squiblists have not yet been taught, that in France, as in England and Holland, I regularly published my official and private correspondence well knowing I sh⟨ould⟩ otherwise have been pestered with as many queries, as there were honorable facts in the Series ⟨of⟩ Events comprising my history when abroad.
May I request you, General, to do me the favor to hand the printed Letter to General Wash⟨ington⟩ as a small tribute of veneration for his character? If he still views me only as the Aid-de⟨camp⟩ and friend of general Lee (though I had never officiated after their difference, and ceased even to rank, as a mem⟨ber of⟩ his Suite, prior to the rupture) let Washington at least be informed that this friend of Lee was ⟨then an⟩ Admirer of Washington; that this once aid-de-camp and Heir, resigned and abjured a proferred ⟨fortune⟩ rather than abandon, at Lee’s desire, the sterile appointment of extra-aid-de-camp to governor ⟨–⟩ or the filial duties which he owed to the Father of his country, two acts, which were ⟨– –⟩ as the purchase-money of Lee’s American possessions—and thus were they finally disposed ⟨of.⟩ Of these truths, his original (though unknown) Letters, in my possession, are the indisputable testimony That I since abandoned the military rank now held by our commander in Chief, with appointments equal to those of the second Magistrate of the union, on the vague insertion in a French paper of his Proclamation of Neutrality, is no Evidence, perhaps, of a personal attachment—yet to obey, under such circumstances of age and ambition, has some merit, on the score of patriotism—and this must erect one barrier against censure or aversion from the then chief of this Empire—or I have yet to analyze, what I have so long revered on trust.
Pardon this long letter, and believe me very respectfully yours

Jo S Eustace
Barclay Street No. 80,20th. November 1798.Major-General Hamilton.

